ANDERSON, PAUL H., Justice
(concurring).
I agree with the majority that S.L.H. is not entitled to expungement of her criminal records that exist outside of the judicial branch. But I write separately to clarify my understanding of the scope of our inherent authority. More particularly, I have some concerns about certain aspects of the majority’s analysis of State v. C.A., 304 N.W.2d 353 (Minn.1981). Therefore, I believe a review of what we did in C.A. will help to define the scope of our expungement authority.
The appellant in C.A. had been charged and convicted of consensual sodomy, a gross misdemeanor. C.A., 304 N.W.2d at 355. After C.A. was committed to a state security hospital and a correctional facility, we set aside his conviction and remanded his case for a new trial. Id. The charges against C.A. were later dropped and he was never retried. Id.
C.A. subsequently moved to expunge records regarding his arrest, charges, and trial, as well as to forbid several officials and institutions from disclosing information about his case. Id. at 356. Specifically, he requested that the district court enter expungement and non-disclosure orders that would extend to (1) the county sheriff; (2) the county attorney; (3) the police department; (4) the state bureau of criminal apprehension (BCA); (5) the clerk of the district court; and (6) the hospital and the correctional facility in which C.A. was committed after his conviction. Id. at 356-57. The court granted C.A.’s request that the sheriff return C.A.’s identification data, such as fingerprints and photographs. Id. at 357. The court denied all other requests for relief.
On appeal, we affirmed the district court. Id. But we began our opinion with the caveat that “[although we affirm the trial court’s denial of the bulk of C.A.’s [expungement] requests as stated in his motions, we do not imply that relief may never be properly granted.” Id. at 355 (emphasis added). We went on to state that “it is within the power of the courts to grant broader relief than was [given to C.AJ.” Id. at 357.
*281In C.A., we defined the circumstances in which a criminal defendant may be entitled to expungement. Id. We recognized that “[b]eyond the outlines of statutory authority [to expunge records], courts have inherent authority to grant relief which might be called expungement.” Id. One aspect of this inherent authority is when expungement is necessary to prevent the serious infringement of constitutional rights. Id. at 358. But because such grounds for expungement were not raised in C.A., we discussed “yet another aspect of inherent authority held by courts” — the power “enabling courts to grant relief when it is necessary to the performance of their unique judicial functions.” Id. We stated that this aspect of our inherent authority is “well established,” and we defined this authority as governing “ ‘that which is essential to the existence, dignity, and function of a court because it is a court.’ ” Id. (quoting In re Clerk of Lyon County Courts’ Comp., 308 Minn. 172, 176, 241 N.W.2d 781, 784 (1976)).
We then stated that “[u]nder appropriate circumstances” this inherent authority extends to issuing expungement orders affecting court records and agents of the court. Id. The test, we said, is whether expungement "will give the petitioner a benefit that is proportionate to the disadvantages to the public from no longer having the record and the burden on the court in issuing, enforcing, and monitoring an expungement order. Id. We warned that courts must “proceed cautiously in exercising that authority in order to respect the equally unique authority of the executive and legislative branches of government over their constitutionally authorized functions.” Id. at 359.
We then analyzed each of C.A.’s claims. Id. at 360. C.A. first requested that the district court order that the sheriff return C.A.’s identification data. The court granted this request, and we affirmed. Id. C.A. further requested that the sheriff and his agents be forbidden from disclosing the fact of C.A.’s arrest and charge. Id. The district court denied the request. Id. We concluded that granting such an order is within the court’s inherent authority. Id. We then explained that the sheriff falls under our inherent power because “the sheriff often acts as an officer of the court.” Id. Nevertheless, we affirmed the denial of the request, noting that a major flaw in C.A.’s motions was the failure to identify with specificity the individuals and documents subject to the order. Id. But we went on to state that if the court had granted that request, we would have affirmed. Id.
C.A. next requested that the district court forbid several public officials from disclosing information about C.A.’s arrest, charge, and trial. Id. These officials included individuals in the county attorney’s office, the police department, the BCA, the district court clerk, the Minnesota Security Hospital at St. Peter, the state board of corrections, and the Minnesota correctional facility at Stillwater. We concluded that “[s]ome of these officials or institutions would have been within the reach of the court’s inherent power to control internal processes.” Id. But we again affirmed the district court’s denial of relief on the ground that C.A. had failed to make his requests with the necessary specificity. Id.
Even though we affirmed the district court’s denial of relief, we went on to elaborate on our inherent authority with respect to the various public officials and institutions. We first said that, “[w]ithout question,” the clerk of the district court could be subject to our inherent authority power. Id. We also said that county attorneys or other attorneys are within the inherent authority of the courts. Id. We *282further stated that “[n]amed individuals in police departments, officials in charge of correctional facilities, or members of the board of corrections could be subject to orders not to disclose only to a limited extent.” Id. at 361. We noted that these governmental entities are part of either the executive branch of government, or its political subdivisions as defined by the legislature. Id. But we went on to state that the courts may have authority over the individuals in those institutions that are responsible for reporting information about arrests, charges, trials, and incarcerations to the BCA. Id. We also concluded that a petitioner may legitimately move the court to order the sheriff to request that the FBI return the petitioner’s identification data. Id. But we drew the line at regulating records at the Minnesota Security Hospital and petitioner’s file at the state correctional facility at Stillwater. Id. at 361, 362. We concluded that both institutions are components of the executive branch of government. Id. We also noted that an order affecting the Minnesota Security Hospital would concern medical records, which are confidential. Id. at 362.
Here, S.L.H. did not request relief that extended as broadly as that requested by C.A. Rather, S.L.H. asked the district court to expunge only her records relating to her 1992 controlled substance offense. I agree with the majority that S.L.H. is not entitled to the relief she requests, but given the majority’s analysis of C.A., I write separately because I am concerned that our inherent authority, as explained in C.A., could in the future be construed more narrowly than it ought to be based on the wording of the majority opinion. Nevertheless, my concerns about a narrow reading of the majority’s discussion of C.A. are mitigated, in part, by the fact that, after discussing C.A., the majority goes on to analyze whether “appropriate circumstances” exist in S.L.H.’s case that would merit the use of the court’s inherent authority to issue an expungement order extending beyond the judicial branch. Such an analysis is consistent with what we said in C.A. — our inherent authority to grant relief may extend to officials and institutions outside the judicial branch in “appropriate circumstances,” when such relief “ % essential to the existence, dignity, and function of a court.’ ” Id. at 358 (quoting In re Clerk of Lyon County Courts’ Comp., 308 Minn. at 176, 241 N.W.2d at 784).